Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-13, 15, 17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11, 12, 13, 15 and 17 were previously objected to as being dependent upon a rejected base claim, would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims.
The above claims have been rewritten in independent form in the Amendment of 22 February 2022.  
Claim 11 requires wherein said closure body further comprises a spring member for engagement with said press portion to bias said press portion against at least one retainer portion on said closure body.
TABER discloses biasing said press portion (62; figures 2, 5, 6) against at least one retainer portion (74; latch elements 72 on the underside of opener 62 are forcibly snapped behind legs 78 of latch members 74 to the position shown in figure 6 to prevent the opener 62 from moving away from the position of figure 6 and must be forcibly disengaged; column 2, line 59 - column 3, lines 26) on said closure body (24).
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Taber's means for biasing the press portion against the retainer portion to further include a spring member 
Claim 12 requires a camming lip and central camming projection.
GOTH discloses in which said closure body (12, 14, 16, collectively) includes a camming lip (shoulder 30; figures 1, 3, 4, 6) extending laterally toward said passage (shoulder 30 extends laterally from lip 16 into the opening; figures 1, 3).
TABER discloses in which said closure body (24) includes a camming lip (ridge adjacent recess 84), and said cover portion (60) of said lid (64) includes a central camming projection (82), wherein deflection of said press portion relative to said closure body (as shown in figure 7) causes said central camming projection to rotate against said camming lip to urge said cover portion out of said latched closed position (depression of press portion 62 causes the rib 82 to rotate about the ridge adjacent recess 84 and force cover member 60 out of the closed position of figure 6 to the open position of figure 7; column 3, lines 35-42).
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Goth's closure to include Taber's
camming lip and central camming projection because, due the structural and functional differences between Goth and Taber's closures, combining Goth and Taber in a manner to create the claimed structure would require more than routine skill in the art and 
Claim 13 requires wherein said biased hinge is a bi-stable over-center toggle type hinge that defines a center pivot portion and a pair of laterally spaced strap portions.
GOTH discloses wherein said hinge (22) is a bi-stable (portions 18A and 188 on either side of hinge 22 are stable in the position of figure 4) over-center toggle type hinge (downward deflection of portion 18A would cause portion 18B to pivot upwardly about the central hinge 22; figure 6; column 4, lines 28-40) that defines a center pivot portion (portions 18A and 18B pivot relative to one another about hinge 22; figures 4, 6).
TABER discloses wherein said hinge (58) is a bi-stable (cover member 60 and opener 62 are supported on either side of hinge 58 in the position of figure 6) over-center toggle type hinge {downward depression of opener 62 causes cover member 60 to pivot upwardly about the hinge 58; figures 6, 7; column 3, lines 35-42) that defines a center pivot portion (as shown; figures 6, 7).
US 4,848,612 A (BECK) discloses wherein said disclosed (snap open hinge; abstract) hinge (60, 62, 64, collectively; figure 8) is a hinge that defines a center pivot portion (60) and a pair of laterally spaced strap portions (62, 64).

Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Goth or Taber's closure hinges to include Beck's hinge with the center pivot portion and pair of strap portions because Goth and Taber discloses a secondary living hinge which connects two flat portions of a lid or cover to easily integrally form the lid as a single piece, while Beck's hinge is primary hinge for coupling the skirt to the lid of the closure, and due to the differences in the types of closure hinges, the combination would require more than routine skill in the art and impermissible hindsight.
Claim 15 requires wherein said connection between said press portion and said closure body is a living hinge for biasing said press portion against said at least one retainer portion when said cover portion is located in an unlatched open position.
GOTH discloses in which said connection (36) between said press portion (188) and said closure body {12, 14, 16, collectively) is a living hinge (living hinge 36; column 4, lines 1-5).
TABER discloses in which said connection (52) between said press portion (62) and said closure body (24) is a hinge (hinge strap 52; column 2, line 25-30).
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Taber or Goth's hinges to bias the press portion against a retainer portion as recited in claims 2 and 22, because doing so would require impermissible hindsight since it would require biasing 
Claim 17 requires wherein said closure body includes an aperture located beneath said at least one retainer portion.
TABER discloses the at least one retainer portion (74; figures 1-3).
Nonetheless, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify Taber's closure body to include an aperture located beneath said retainer portion because the references of record fail to disclose all of the claimed elements.
Furthermore, there is a lack of motivation to provide an aperture in the closure body beneath the retainer portion, therefore the modifications would require impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        

/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754